Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in response to preliminary amendment filed on 1/24/20 cancelling claim 1 and adding claims 2-22.  Claims 2-22 are pending in the application.

To insure proper consideration and to the extent required by 37 CFR 1.56, applicant is required to update the information hereby incorporated by reference under the heading "Related Applications" by updating U.S. Patent Application 16/219,141 with corresponding U.S. Patent number 10,515,396 in the specification.

Specification
The disclosure is objected to because of the following informalities: On paragraph [0041] line 8, “10,000 events or type relist” should read --10,000 events of type relist--.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 2-6 and 8 are rejected on the ground of nonstatutory double patenting as being anticipated by claim 4 (claims 1 and 3-4) of US Patent 8,959,532 (hereafter ‘532) such that claim 4 of Patent ‘532 includes all the limitations of claims 2-6 and 8 despite the difference in wording (i.e. request to perform operation including the action of price change and the event of updating 
Instant Application
Patent 8,959,532
 2. (New) A method comprising: 
receiving an identification of a first listing and a second listing, the first listing and the second listing being published on an online marketplace; 
receiving a request to perform an action on the first listing and the second listing; 
in response to the request, generating a first event and a second event based on the action, the first event to be performed on the first listing and the second event to be performed on the second listing; and in response to the request, performing the first event on the first 
3. (New) The method of claim 2, wherein the first event includes an update to a data store.
4. (New) The method of claim 2, wherein the first listing and the additional listing have a common characteristic.  
5. (New) The method of claim 2, wherein the action allows management of the first listing and the second listing.  
6. (New) The method of claim 2, wherein the action modifies a price.  
8. (New) The method of claim 2, wherein the second event comprises modifying at least one portion of information included in the second listing.






receiving a request to perform an operation on a first listing previously published in a networked based marketplace;
identifying at least one additional listing having certain characteristics in common (claim 4 of instant application) with the first listing from a plurality of previously listed second listings including the first listing; and 


3. The method according to claim 1, wherein the automatically performing of the operation comprises modifying at least one portion of information included in the at least one additional listing. 
4. The method according to claim 3, wherein the at least one portion of information comprises a price for an item indicated in the at least one additional listing (i.e. modifying price of listing is a management action). 




Claims 9-13 and 15 are unpatentable for the same reason as claims 2-6 and 8 above with respect to claim 10 of Patent ‘532.  

Claims 16-20 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of Patent ‘532 for the same reason as claims 2-6 and 8 above, the difference being the claims are in different statutory categories.  It is well known to implement claim invention in different statutory categories.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to implement claim invention in a different statutory category such that it would have been a matter of design choice.  

Claims 2-6 and 8 are rejected on the ground of nonstatutory double patenting as being anticipated by claim 4 (claims 1 and 3-4) of US Patent 8,769,538 (hereafter ‘538) such that claim 4 of Patent ‘538 includes all the limitations of claims 2-6 and 8 despite the difference in wording (i.e. request to perform operation including the action of price change and the event of updating information pertaining to the price on a first listing and identification of an additional listing anticipates identifying of first and second listings; request to perform an operation on the first listing and automatically performing the same operation on an additional listing anticipates a 
Instant Application
Patent 8,769,538
 2. (New) A method comprising: 
receiving an identification of a first listing and a second listing, the first listing and the second listing being published on an online marketplace; 
receiving a request to perform an action on the first listing and the second listing; 
in response to the request, generating a first event and a second event based on the action, the first event to be performed on the first listing and the second event to be performed on the second listing; and in response to the request, performing the first event on the first listing and the second event on the second listing.

4. (New) The method of claim 2, wherein the first listing and the additional listing have a common characteristic.  
5. (New) The method of claim 2, wherein the action allows management of the first listing and the second listing.  
6. (New) The method of claim 2, wherein the action modifies a price.  
8. (New) The method of claim 2, wherein the second event comprises modifying at least one portion of information included in the second listing.






receiving a request to perform an operation on a listing previously published by an online marketplace; 
receiving a request to perform an inventory level check on the listing previously published by the online marketplace; identifying at least one additional listing having certain characteristics in common with the listing from a plurality of previously published listings including the listing; and 
    2. The method according to claim 1, wherein the operation comprises a relist operation. 
    3. The method according to claim 1, wherein the automatically performing of the operation comprises modifying at least one portion of information included in the at least one additional listing. 
4. The method according to claim 3, wherein the at least one portion of information comprises a price for an item indicated in the at least one additional listing. 



Claims 9-13 and 15 are unpatentable for the same reason as claims 2-6 and 8 above with respect to claim 10 of Patent ‘538.

Claims 16-20 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of Patent ‘538 for the same reason as claims 2-6 and 8 above, the difference being the claims are in different statutory categories.  It is well known to implement claim invention in different statutory categories.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to implement claim invention in a different statutory category such that it would have been a matter of design choice.  

Claims 2-6 and 8 are rejected on the ground of nonstatutory double patenting as being anticipated by claim 4 (claims 1 and 3-4) of US Patent 8,631,422 (hereafter ‘422) such that claim 4 of Patent ‘422 includes all the limitations of claims 2-6 and 8 despite the difference in wording (i.e. request to perform operation including the action of price change and the event of updating information pertaining to the price on a first listing and identification of an additional listing anticipates identifying of first and second listings; request to perform an operation on the first listing and automatically performing the same operation on an additional listing anticipates a request to perform an action on the first and second listing).  See sample mappings of claim 4 (claims 1 and 3-4) of Patent ‘422 to claims 2-6 and 8 of the instant application below.  
Instant Application
Patent 8,631,422
 2. (New) A method comprising: 
receiving an identification of a first listing and a second listing, the first listing and the second listing being published on an online marketplace; 
receiving a request to perform an action on the first listing and the second listing; 
in response to the request, generating a first event and a second event based on the action, the first event to be performed on the first listing and the second event to be performed on the second listing; and in response to the request, performing the first event on the first listing and the second event on the second listing.
3. (New) The method of claim 2, wherein the first event includes an update to a data store.

5. (New) The method of claim 2, wherein the action allows management of the first listing and the second listing.  
6. (New) The method of claim 2, wherein the action modifies a price.  
8. (New) The method of claim 2, wherein the second event comprises modifying at least one portion of information included in the second listing.



receiving a request to perform an operation on a listing previously published by an online marketplace; 
identifying at least one additional listing having certain characteristics in common with the listing from a plurality of previously published listings including the listing; and automatically performing, using one or more processors, the operation on the at least one additional listing. 
2. The method according to claim 1, wherein the operation comprises a relist operation. 
3. The method according to claim 2, wherein the automatically performing of the operation comprises: modifying at least one portion of information included in the at least one additional listing. 




Claims 9-13 and 15 are unpatentable for the same reason as claims 2-6 and 8 above with respect to claim 10 of Patent ‘422.

Claims 16-20 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of Patent ‘422 for the same reason as claims 2-6 and 8 above, the difference being the claims are in different statutory categories.  It is well known to implement claim invention in different statutory categories.  It would have been obvious to a person of 

Claims 2-6 and 8 are rejected on the ground of nonstatutory double patenting as being anticipated by claim 4 (claims 1 and 3-4) of US Patent 9,589,286 (hereafter ‘286) such that claim 4 of Patent ‘286 includes all the limitations of claims 2-6 and 8 despite the difference in wording (i.e. request to perform operation including the action of price change and the event of updating information pertaining to the price on a first listing and identification of an additional listing anticipates identifying of first and second listings; request to perform an operation on the first listing and automatically performing the same operation on an additional listing anticipates a request to perform an action on the first and second listing).  See sample mappings of claim 4 (claims 1 and 3-4) of Patent ‘286 to claims 2-6 and 8 of the instant application below.
Instant Application
Patent 9,589,286
 2. (New) A method comprising: 
receiving an identification of a first listing and a second listing, the first listing and the second listing being published on an online marketplace; 
receiving a request to perform an action on the first listing and the second listing; 
in response to the request, generating a first event and a second event based on the action, the first event to be performed on the first listing and the second event to be performed on the second listing; and in response to the request, performing the first event on the first listing and the second event on the second listing.
3. (New) The method of claim 2, wherein the first event includes an update to a data store.

5. (New) The method of claim 2, wherein the action allows management of the first listing and the second listing.  
6. (New) The method of claim 2, wherein the action modifies a price.  
8. (New) The method of claim 2, wherein the second event comprises modifying at least one portion of information included in the second listing.

3. The method according to claim 1, wherein the automatically performing of the operation comprises modifying at least one portion of information included in the additional listings. 
4. The method according to claim 3, wherein the at least one portion of information comprises a price for an item indicated in the additional listings. 





Claims 9-13 and 15 are unpatentable for the same reason as claims 2-6 and 8 above with respect to claim 10 of Patent ‘286.  

Claims 16-20 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of Patent ‘286 for the same reason as claims 2-6 and 8 above, the difference being the claims are in different statutory categories.  It is well known to implement claim invention in different statutory categories.  It would have been obvious to a person of 


Claims 2-6 and 8 are rejected on the ground of nonstatutory double patenting as being anticipated by claim 7 (claims 1 and 6-7) of US Patent 10,185,979 (hereafter ‘979) such that claim 7 of Patent ‘979 includes all the limitations of claims 2-6 and 8 despite the difference in wording (i.e. request to perform operation including the action of price change and the event of updating information pertaining to the price on a first listing and identification of an additional listing anticipates identifying of first and second listings; request to perform an operation on the first listing and automatically performing the same operation on an additional listing anticipates a request to perform an action on the first and second listing).  See sample mappings of claim 7 (claims 1 and 6-7) of Patent ‘979 to claims 2-6 and 8 of the instant application below.
Instant Application
Patent 10,185,979
 2. (New) A method comprising: 
receiving an identification of a first listing and a second listing, the first listing and the second listing being published on an online marketplace; 
receiving a request to perform an action on the first listing and the second listing; 
in response to the request, generating a first event and a second event based on the action, the first event to be performed on the first listing and the second event to be performed on the second listing; and in response to the request, performing the first event on the first listing and the second event on the second listing.
3. (New) The method of claim 2, wherein the first event includes an update to a data store.

5. (New) The method of claim 2, wherein the action allows management of the first listing and the second listing.  
6. (New) The method of claim 2, wherein the action modifies a price.  
8. (New) The method of claim 2, wherein the second event comprises modifying at least one portion of information included in the second listing.

 6. The method of claim 1, wherein the automatically performing of the operation comprises modifying at least one portion of information included in the at least one additional listing. 
7. The method of claim 6, wherein the at least one portion of information comprises a price 




Claims 9-13 and 15 are unpatentable for the same reason as claims 2-6 and 8 above with respect to claim 15 of Patent ‘979.  

Claims 16-20 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of Patent ‘979 for the same reason as claims 2-6 and 8 above, the difference being the claims are in different statutory categories.  It is well known to implement claim invention in different statutory categories.  It would have been obvious to a person of 


Claims 2-6 and 8 are rejected on the ground of nonstatutory double patenting as being anticipated by claims 1, 2 and 5 of US Patent 10,515,396 (hereafter ‘396) such that claims 1, 2 and 5 of Patent ‘396 includes all the limitations of claims 2-6 and 8 despite a slight difference in wording.



Instant Application



Patent 10,515,396
 2. (New) A method comprising: 
receiving an identification of a first listing and a second listing, the first listing and the second listing being published on an online marketplace; 

receiving a request to perform an action on the first listing and the second listing; 
in response to the request, generating a first event and a second event based on the action, the first event to be performed on the first listing and the second event to be performed on the second listing; and 
in response to the request, performing the first event on the first listing and the second event on the second listing.
4. (New) The method of claim 2, wherein the first listing and the additional listing have a common characteristic.  
    1. A method comprising: 
identifying a first listing and an additional listing having one or more characteristics in common (claim 4 of instant application), the first listing and the additional listing published on an online marketplace; 
receiving a request to perform an operation on the first listing and the additional listing; 
in response to the request, generating a batch of events based on the operation, the batch of events including a first event to be performed on the first listing and a second event to be performed on the additional listing; 
performing the first event on the first listing and the second event on the additional listing.

3. (New) The method of claim 2, wherein the first event includes an update to a data store.
2. The method of claim 1 wherein the batch of events includes updates to a data store. 
5. (New) The method of claim 2, wherein the action allows management of the first listing and the second listing.  
6. (New) The method of claim 2, wherein the action modifies a price.  
8. (New) The method of claim 2, wherein the second event comprises modifying at least one portion of information included in the second listing.
5. The method of claim 4, wherein the operation also modifies a price and the batch of events includes a first price change event for the first listing and a second price change event for the additional listing (modifying price which is portion of information of a listing and which is also a management action). 




Claims 9-13 and 15 are unpatentable for the same reason as claims 2-6 and 8 above with respect to claims 7-8 and 11 of Patent ‘396.  

Claims 16-20 and 22 are unpatentable for the same reason as claims 2-6 and 8 above with respect to claims 13-14 and 17 of Patent ‘396.  

Allowable Subject Matter
Claims 2-6, 8-13, 15-20 and 22 would be allowable by overcoming the non-statutory double patenting rejection above.
Claims 7, 14 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

Editing made to a copied section of a code being automatically propagate to multiple copies of the section of the code was disclosed in U.S. Patent 7,395,523.  Creating/listing, deleting, and modifying/editing online auction listings in bulk was disclosed in U.S. Patent 7,844,639, “Sending Items to Online Auction”, “BayWares - Tools for online sellers”,  and “Review: Turbo Lister, eBay’s New Bulk-Listing Tool”.  The prior arts of record when taken individually or in combination do not expressly teach or render obvious, in the context of independent claims 2, 9 and 16 as a whole.  
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 2, 9 and 16 as a whole.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QING YUAN WU/Primary Examiner, Art Unit 2199